0’Commit and McSurely, JJ., concur. Finding of facts: We find as facts that plaintiff, Clair E. More, who is appellant in this court, delivered to Frank Fisher, defendant, who is appellee in this court, on or about May 20,1925, in the city of Chicago, wearing apparel of the value of $100, for the purpose of having the same cleaned and pressed; that defendant was at that time engaged in the business of cleaning and dyeing clothes in the city of Chicago; that through the negligence of the defendant, by its servant, the clothes in question were lost and stolen, and the defendant is therefore liable to plaintiff for the said sum of $100,